                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION

ROBERT ALLEN DANENBERG,                       )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )          CV 119-044
                                              )
EDWARD REGIS PHILBIN, Warden;                 )
JOY JOHNSON, Dietitian; DONNA                 )
YOUNG, Director of Mental Health; JOHN        )
DOE, Head of Maintenance; and LARRY           )
REDD, Deputy Warden of Security,              )
                                              )
              Defendants.                     )

                                          _________

                                         ORDER
                                         _________

       On November 6, 2019, this Court issued a Report and Recommendation (“R&R”)

recommending this action be dismissed for failure to state a clam, Plaintiff’s Motion to Stay

Dismissal be denied as moot, (doc. no. 32), and Plaintiff’s Motion for Leave to File Another

42 U.S.C. § 1983 Petition Successively be denied, (doc. no. 33). (Doc. no. 35.) The Court

gave Plaintiff until November 25, 2019, to file objections to the R&R. (Doc. nos. 35, 36.)

       It has now come to the Court’s attention the R&R and Order mailed to Plaintiff were

returned as undeliverable because the Clerk of Court mistakenly sent them to the wrong

address. (See doc. no. 37.) Accordingly, the Court DIRECTS the CLERK to re-serve

Plaintiff with a copy of the Court’s November 6th R&R and Order at his current address.
(Doc. nos. 35, 36.) Plaintiff shall have through and including December 20, 2019, to file his

objections to the R&R in accordance with the Court’s November 6th Order.

       SO ORDERED this 3rd day of December, 2019, at Augusta, Georgia.




                                             2
